Citation Nr: 0729748	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-07 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for low back disability 
resulting from VA treatment in May 2000.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The Board notes that the veteran was scheduled for a Travel 
Board hearing in June 2005.  The record reflects that the 
veteran's representative called the RO and cancelled the 
hearing in June 2005.  Neither the veteran nor his 
representative has requested that the hearing be rescheduled.  
Therefore, his request for such a hearing is considered 
withdrawn.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  Low back disability was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not otherwise etiologically related to 
service.

3.  Low back disability is not the result of an event not 
reasonably foreseeable, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in the furnishing of medical treatment to 
include the May 2000 surgery.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  Low back disability was not incurred in or aggravated by 
active duty, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for low back disability have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in October 2002, January 2003, January 2004, and August 
2007.  Although VA did not specifically inform the appellant 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

Although the appellant was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities for which VA compensation 
is sought until after the initial adjudication of the claims, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for low back disability or for PTSD, nor is 
compensation under 38 U.S.C.A. § 1151 warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claims was no more than 
harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded appropriate VA 
examinations.  Neither the veteran nor his attorney has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence.  In this regard, the Board 
notes that following a June 2005 telephone conversation 
between the appellant's representative and the RO, the 
appellant was afforded a period of 60 days to submit medical 
evidence supportive of his claims.  Thereafter, neither a 
request for additional time nor additional evidence was 
submitted.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist provisions of the VCAA 
and the pertinent implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the claims in 
March 2005 and April 2005.  There is no indication or reason 
to believe that any ultimate decision of the originating 
agency on any of the claims would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Service Connection Claims

A.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U. S. Court 
of Appeals for Veterans Claims noted that VA had adopted a 
final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B.  PTSD

The veteran contends that service connection for PTSD is 
warranted because it is the result of his witnessing the 
shooting of two friends while serving on active duty in 
Korea.

The medical evidence of record does not support the veteran's 
claim.  The veteran underwent a VA examination in December 
2002 and multiple psychiatric evaluations; however, neither 
the VA examiner, the VA physicians who dictated the progress 
notes, nor the private physicians diagnosed the veteran with 
PTSD.  

The December 2002 VA examiner noted that the veteran's main 
problem is depression secondary to polysubstance dependence 
and active polysubstance dependence.  The examiner stated 
that the veteran does not meet the criteria for a diagnosis 
of PTSD either in terms of any identifiable stressor or in 
terms of symptoms consistent with the diagnosis.  

Furthermore, neither the VA progress notes nor the private 
medical records indicate that the veteran meets the criteria 
for a diagnosis of PTSD.  For example, the November 2004 VA 
PTSD screening test was negative, and although VA progress 
notes from 1997 to 2004 indicate that the veteran received 
mental health treatment, such treatment was only for 
substance abuse and depression.  Additionally, records 
pertaining to psychiatric evaluations at the University of 
Pittsburgh Medical Center in December 2003 and September 2004 
note only diagnoses of major depressive disorder and cocaine 
abuse.  

Accordingly, service connection is not in order for PTSD.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.  

C.  Low Back Disability

The veteran has claimed entitlement to service connection for 
a low back disability.  

Service medical records show that the veteran was seen for 
complaints of back pain in September 1978 but they do not 
show that he sustained an injury of the back at that time.  
The veteran's separation examination report does not note any 
injury to or disability of the back.  

The veteran's complaint of back pain in service was treated 
with heat and exercise.  The assessment was mechanical back 
pain.  No examiner identified the pathology causing the back 
pain.  The Board notes that pain alone without an underlying 
disorder is not a disability for which service connection may 
be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Thus, service medical records do not 
establish the presence of chronic disability of the veteran's 
low back. 

The post-service medical evidence initially documents the 
presence of a back disability in 1997, more than 15 years 
after the veteran's discharge from active service.  The 
history provided for clinical purposes at that time was that 
of a two-year history of back pain.  Likewise, VA medical 
records from May 1999 show that the veteran reported a 
history of low back pain since an accident in 1995.  

Importantly, there is no medical evidence supporting the 
veteran's contention that his low back disability is related 
to his military service.  In essence, the evidence of a nexus 
between the veteran's low back disability and his military 
service is limited to the veteran's own statements.  This is 
not competent evidence since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection is not warranted for low back 
disability.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable to this claim.  

Compensation Under 38 U.S.C.A. § 1151

A.  Legal Criteria

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped. VA considers 
each involved body part or system separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish causation.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b). 38 C.F.R. § 
3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

B.  Analysis

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for low back disability because it 
was made worse as a result of the May 2000 surgery performed 
by VA physicians. 

The medical evidence reveals that in May 2000 the veteran 
underwent L5-S1 decompression and fusion surgery with 
instrumentation.  The preoperative diagnosis was L5-S1 
spondylolisthesis and lumbar stenosis.  VA progress notes 
indicate that he tolerated the procedure well and on 
postoperative day number four he was doing very well.  In 
June 2000, VA neurosurgery progress notes indicate that the 
veteran was making appropriate neurological progress.  
However, VA progress notes from December 2000 indicate that 
the veteran complained of increased right lower back and 
right hip pain since the May 2000 surgery.  He also 
complained that his right leg gave out on him without 
warning, and although this also occurred prior to the 
surgery, he said it had worsened since the surgery.  Progress 
notes from November 2002 and a December 2002 VA exam report 
do not note any complaints about worsening back pain or any 
findings of additional back disability.  The December 2002 VA 
exam report notes a diagnosis of L5-S1 spondylolisthesis with 
lumbar stenosis, status post L5-S1 compression and 
instrumented fusion.  Progress notes from February 2004 note 
the veteran's complaints that his back pain had worsened 
since the May 2000 surgery.  In January 2004, the veteran was 
advised to do stretching exercises and pay attention to his 
posture, and in August 2004, the veteran was advised that he 
would benefit from physical therapy to decrease back pain and 
increase function.  

Despite the veteran's complaints of increased low back pain 
since the surgery, none of the medical evidence, to include 
MRI reports and X-ray studies, indicates that he suffers from 
additional disability of the low back as the result of an 
event not reasonably foreseeable, carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in the furnishing of medical 
treatment to include the May 2000 surgery.  Accordingly, this 
claim must be denied.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for low back disability is 
denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for low back disability is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


